Title: To Thomas Jefferson from Van Staphorst & Hubbard, 5 January 1796
From: Van Staphorst & Hubbard
To: Jefferson, Thomas



Sir
Amsterdam 5 January 1796.

Confirming what We had the pleasure of writing you the 10th. October, We have to acknowledge receipt of your very esteemed favor of 8 September, remitting us Wm. Hodgdon’s Bill at 90 days Sight on Robinson Sanderson & Rumney of Whitehaven payable in London, £300. Stg. which We shall in course place to the credit of Mr. Philip Mazzei, to whom We have communicated the receipt of this remittance on forwarding him the Duplicate of your letter that covered it. Wishing you sincerely the uninterrupted enjoyment of health and prosperity, during many successive returns of the season, We are with great esteem and regard Sir! Your mo. ob. hb. servants

N. & J. Van Staphorst & Hubbard

